Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed on 09/27/21 via a preliminary amendment, which is considered by the examiner.
Claims 41-53 are presented for examination.
Claims 1-40 are canceled.


Information Disclosure Statement’s
5.	The information disclosure statement(s) submitted on 01/11/21 have being considered by the examiner and made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
7.       The drawings filed on 04/28/21 are accepted by the examiner.


Claims Objections 
8.	Claim 53 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 41.  
9.	Claim 53 recites, “A sensor, comprising: one or more components to: perform a sensor operation, the sensor operation including sampling a sensor signal; receive a synchronization signal; and transmit sensor data based on the synchronization signal, the sensor data being a representation of at least one sampled sensor signal.” 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.	Claims 41, 43, 47, 49 & 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (hereinafter referred as Kelly) US Patent Application Publication No. 2018/0041198 A1, in view of Lane et al. (hereinafter referred as Lane) US Patent Application Publication No. 2016/0352388 A1.
Regarding claims 41 & 47: Kelly discloses a sensor/a method (See FIG. 1 & Para. 0022; a system (i.e., sensor)), comprising: 
one or more components (See FIG. 1; Sample edge randomization) to: 
perform a sensor operation (See FIG. 1 & Para. 0022; producing a sensor output signal), 
the sensor operation including sampling a sensor signal (See FIG. 1 & Para. 0021-0025; sampling the sensor output signal); and 
transmit sensor data based on the upcoming synchronization signal (See Para. 0033; Use of a single centralized clock such as system clock 140 may facilitate synchronization of the timing between signal processing and transmission in multiple components), 
the sensor data being a representation of sampled sensor signals (See Para. 0021; the random sampling signal used to sample the sensor output signal may be obtained by randomizing a periodic clock signal used throughout the sensor system).
Kelly does not explicitly discloses receive synchronization signal; and transmit sensor data based on the upcoming synchronization signal.
However, Lane from the same field of endeavor discloses receive synchronization signal (See Para. 0005-0008; receiving a synch signal that establishes a network clock for the PLC network); and transmit sensor data based on the upcoming synchronization signal (See Para. 0028; synthesizing sensor data).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receive synchronization signal as taught by Lane in the system of Kelly in order to synchronize network nodes such as sensors and actuators distributed over an automobile (See Para. 0002; lines 2-3).
Regarding claims 43 & 49: The combination of Kelly and Lane disclose a sensor/a method.
Furthermore, Kelly discloses a sensor/a method, wherein the sensor operation is performed periodically (See Para. 0030; the sensor output signal is provided periodically).
Regarding claim 53: Claim 53 is rejected under similar rational as claim 41 above.


Allowable Subject Matter
12.	Claims 42, 44-46, 48 & 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim objection set forth above.


Conclusion
13.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Vreeland et al. 2015/0236869 A1 (Title: Signal between master and slave components using a shared communication node of the master component) (See Abstract, Para. 0036, 0041 & 0070).
	B.	Aichriedler et al. 2018/0198546 A1 (Title: Synchronizing mechanism for high speed sensor interface) (See abstract, Para. 0003-0004 & 0017-0019).
	C.	Holt et al. 2006/0132189 A1 (Title: Low power telemetry system and method (See FIG. 1, Para. 0046, 0083 & 0095).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469